         Case 1:20-cr-00187-AKH Document 31
                                         32 Filed 01/29/21
                                                  02/02/21 Page 1 of 1
                                         U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007




                                                      January 29, 2021

BY ECF                                    7LPHLVH[FOXGHGXQWLO-XO\XQGHUWKH
Hon. Alvin K. Hellerstein                 6SHHG\7ULDO$FWLQWKHLQWHUHVWRIMXVWLFHZLWK
United States District Court              UHVSHFWWRWKHVXSHUVHGLQJLQGLFWPHQW
Southern District of New York
500 Pearl Street, Rm 1050                 6RRUGHUHG
New York, NY 10007                        V+RQ$OYLQ.+HOOHUVWHLQ
                                          )HE
   Re:     United States v. Paulette Etoty, S1 20 Cr. 187 (AKH)

Dear Judge Hellerstein:

        The defendant was arraigned today on a superseding indictment in the above-captioned
matter. The Court previously excluded time until July 7, 2021 on the original indictment. Out of
an abundance of caution, the Government respectfully requests, with the defendant’s consent, that
the Court also exclude time under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A) until
July 7, 2021 with respect to the superseding indictment.

                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               United States Attorney



                                         by:                                        .
                                               Mitzi S. Steiner
                                               Assistant United States Attorney
                                               (212) 637-2284
